The act referred to in these exceptions is directory of the proceedings of the General Assembly in passing laws. It has been in some form on the statute book for a great length of time, but has not met with general observance by the legislature. So little regard has in fact been paid to its provisions, that it is very doubtful if the Secretary could produce a fair copy of it *Page 121 
from his files, although it was re-enacted in January, 1844. It is quite sufficient to establish the existence of a public law, to find it on the records of the State. If the Courts go behind that, and declare a law void because the General Assembly did not conform to the directions of another law in passing it, they may also be called to decide on the legality of the organization of the two Houses of Assembly, in the same incidental manner.
The exception must be overruled. *Page 122